Appleton, C. J.
The tax in question was duly and legally assessed under the provisions of the act of 1867, c. 126. Packard v. Lewiston, 55 Maine, 456; Abbott v. Bangor, 56 Maine, 310.
The collection of this tax, like that of all other taxes duly assessed, is to bo enforced in accordance with the general laws of the State on that subject.
The act of March 6, 1868, c. 209, relates exclusively to the assessment of taxes. The rules prescribed vary from those of the act of 1867, c. 126. The act is prospective in its operation. It looks only to the future. “ All acts and parts of acts inconsistent with this act are hereby repealed.” That is, a new rule as to the future assessment of taxes is established, nothing more.
The act in no way affects the collection of taxes, which have been duly assessed under previously existing law. It does not pro-» hibit the enforcement of a tax as in Augusta v. North, 57 Maine, 392. It in no way alludes to the collection of taxes.
Had the tax been paid as in Abbott v. Bangor, 56 Maine, 310, its repayment could not have been enforced. The tax being duly *418assessed, and constituting a portion of what the plaintiff Avas equitably bound to pay toward the public burdens, it can hardly be supposed that the legislature intended to relieve him from a just liability. By a long neglect to pay his taxes, the plaintiff is not to be in a better condition than if he had promptly done his duty.

Plaintiff nonsuit.

Cutting, Kent, Walton, BaRRoays, and DaNforth, JJ., concurred.
Dickerson, J., did not concur.